UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-2192


ELIZABETH CAROL HARVEY,

                    Petitioner - Appellant,

             v.

COMMISSIONER OF INTERNAL REVENUE,

                    Respondent - Appellee.



Appeal from the United States Tax Court. (Tax Court No. 016950-15 L)


Submitted: March 10, 2020                                         Decided: March 12, 2020


Before NIEMEYER and AGEE, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Elizabeth Carol Harvey, Appellant Pro Se. Bruce R. Ellisen, Regina Sherry Moriarty, Tax
Division, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Elizabeth Carol Harvey appeals the tax court’s order granting summary judgment

in favor of the Commissioner of Internal Revenue on her petition challenging the

Commissioner’s notice of determination sustaining a proposed levy to collect delinquent

penalties assessed against Harvey. We have reviewed the record and find no reversible

error. Accordingly, we affirm for the reasons stated by the tax court. Harvey v. Comm’r

of Internal Revenue, Tax Ct. No. 016950-15 L (T.C. July 19, 2019). We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            2